PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/034,250
Filing Date: 12 Jul 2018
Appellant(s): Laifenfeld et al.



__________________
Marcus Reesland (Reg. No. 59,394)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 January 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0349369) in view of Webster (US 2015/0200222).
Regarding Claim 1, Lee teaches a method of operating a light emitting depth sensor, comprising: emitting a sequence of emitted light pulses into a field of view [0007; 0043-45; 0066-72]; determining … detected at a light sensing pixel of an array of light sensing pixels during a first time period [0043-9]; determining … detected at the light sensing pixel during a second time period subsequent to the first time period [0016-18; 0043-49]; and adjusting operation of the light emitting depth sensor based on the first number and the second number [0039; 0043-49; 0088-94; 0120-0123]; ; wherein: the detected light pulses detected at the light sensing pixel during at least one of the first time period and the second time period include a plurality of reflections of the sequence of emitted light pulses from an object in the field of view [0016-18; 0043-48]. Lee does 
Regarding Claim 13, Lee teaches electronic device comprising: an electronic timing control system [0007; 0016-18; 0043-45; 0066-72]; at least one light emitter operably associated with the electronic timing control system [0007; 0043-46; 0066-72]; and an array of light sensing pixels operably associated with the electronic timing control system [0044-49]; wherein the electronic timing control system is configured to: provide a first set of timing control signals that cause the at least one light emitter to emit a sequence of light pulses into a field of view [0039; 0043-48; 0088-91; 0120-0123]; activate a light sensing pixel of the array of light sensing pixels to detect light pulses [0039; 0043-48; 0088-94; 0120-0123]; provide a second set of timing control signals that cause: …preceding an expected arrival time of reflections of the emitted sequence of light pulses at the activated light sensing pixel [0016-18; 0039; 0043-48; 0088-91; 0120-0123]; and …following the expected arrival time; and adjust operation of the electronic device based on the first number and the second number [0016-18; 0043-48; 0088-91; 0120-0123].  Lee does not explicitly teach – but Webster does teach a counter to count a first number of light pulses detected by the light sensing pixel during a first time period… the counter to count a second number of light pulses detected by the light sensing pixel during a second time period [0005; 0017; 0020; 0025]. It would have been obvious to modify the method of Lee to use detectors to count pulses to allow 
Regarding Claim 20, Lee teaches method of operating a light emitting depth sensor [0007; 0016-18; 0043-49; 0066-72], comprising: emitting a sequence of light pulses into a field of view during a counting time period [0007; 0016-18; 0043-46; 0066-72]; receiving, at a subarray of light sensing pixels of an array light sensing pixels [0044-48], reflected light pulses corresponding to reflections of a subset of the emitted light pulses from an object in the field of view [0016-18; 0039; 0043-48; 0088-91; 0120-0123]; for each of the light sensing pixels in the subarray [0016-18; 0043-48; 0088-91; 0120-0123], the detected light pulses including the reflected light pulses; and adjusting operation of the light emitting depth sensor based on the respective numbers of detected light pulses [0016-18; 0043-48; 0088-94; 0120-0123]. Lee does not explicitly teach – but Webster does teach counting respective numbers of detected light pulses that are received during the counting time period [0005; 0017; 0020; 0025]. It would have been obvious to modify the method of Lee to use detectors to count pulses to allow for discretized analysis of intensity, instead of a continuous wave laser which was dependent on intensity, and accurately counted photons during a time period in a specific frequency range.
Regarding Claim 7, Lee also teaches activating the light sensing pixel for detection of the first number of the light pulses and the second number of the light pulses during a time interval containing an expected on-center time of the reflections of the sequence of emitted light pulses at the activated light sensing pixel [0043-48; 0088-91; 0096; 0100; 0103; 0112; 0143].
Regarding Claim 9, Lee also teaches wherein: the light sensing pixel is a first light sensing pixel; the array of light sensing pixels comprises a second light sensing pixel adjacent to the first light sensing pixel; and the emitted sequence of light pulses is emitted into the field of view to 
Regarding Claim 10, Lee also teaches determining a third number of the detected light pulses detected at the second light sensing pixel during a third time period; and determining a fourth number of the reflected light pulses that are received at the second light sensing pixel during a fourth time period following the third time period; wherein adjusting operation of the light emitting depth sensor is further based on the third number and the fourth number [0016-18; 0043-49; 0088-91; 0120-0123].
Regarding Claim 11 and 18, Lee also discloses wherein adjusting operation the light emitting depth sensor comprises adjusting at least one of a first duration of the first time period or a second duration of the second time period [0016-18; 0043-49; 0088-91; 0120-0123].
Regarding Claim 12, Lee also teaches wherein adjusting operation of the light emitting depth sensor comprises adjusting one of altering a direction at which a light source emits the sequence of emitted light pulses and altering how the reflections of the sequence of emitted light pulses are directed onto the array [0068-70].
Regarding Claim 14, Lee also teaches wherein the emitted sequence of light pulses is emitted into the field of view according to a line scan pattern, and a set of the reflections of the emitted sequence of light pulses are directed across a row of the array of light sensing pixels [0046; 0105; 0116].
Regarding Claim 15, Lee also teaches wherein adjusting operation of the light emitting depth sensor comprises altering an expected on-center/arrival time of the reflections of the sequence of emitted light pulses at the light sensing pixel [0043-49; 0088-91; 0096; 0100; 0103; 0112; 0143].
Regarding Claim 19, Lee does not explicitly teach – but Webster does teach wherein at least one light sensing pixel of the array of light sensing pixels includes a single photon avalanche diode [Abstract; 0005; 0017; 0020; 0025]. It would have been obvious to modify the method of Lee to use detectors and SPADs to count pulses to allow for discretized analysis of intensity, instead of a continuous wave laser which was dependent on intensity, and accurately counted photons during a time period in a specific frequency range.
Regarding Claim 21, Lee also teaches adjusting operation of the light emitting depth sensor includes adjusting at least one of: an emission of the sequence of light pulses into the field of view, or a directing of the reflected light pulses onto the subarray of light sensing pixels [0016-18; 0043-49; 0088-91; 0120-0123].

Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0349369) and Webster (US 2015/0200222), as applied to claim 1 above, and further in view of Borowski (US 2013/0300840).
Regarding Claim 2, Lee does not explicitly teach – but Borowski does teach wherein a first duration of the first time period and a second duration of the second time period are each a fixed multiple of a pulse repetition interval of the sequence of emitted light pulses [0013-18; 0114]. It would have been obvious to modify the method of Lee to include adjustable receive time periods to validate the reflections off the target surface were from the transmitted signal. 
Regarding Claims 3, Lee also teaches wherein adjusting operation of the light emitting depth sensor comprises altering an expected on-center/arrival time of the reflections of the sequence of emitted light pulses at the light sensing pixel [0043-49; 0088-91; 0096; 0100; 0103; 0112; 0143].
Claim 4-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0349369) and Webster (US 2015/0200222), as applied to claims 1 and 13 above, and further in view of  Niclass (US 2012/0075615).
Regarding Claims 4 and 17, Lee does not explicitly teach – but Niclass does teach forming a histogram of time of flight values of the light pulses detected during both the first time period and the second time period; and estimating a distance to a portion of the object based on the histogram [0004; 0113; 0024; 0039; 0041-44; 0059-64]. It would have been obvious to modify the method of Lee to include histogram analysis in order to select the best pulse repetition rate, quickly estimate the range of the object, or change the direction of the transmitter to obtain a better depth image. 
Regarding Claim 5, Lee does not explicitly teach – but Niclass does teach weighting a first time of flight value corresponding to a first detected light pulse in the histogram based on a proximity of a first time of detection of the first detected light pulse to an expected on-center time at the light sensing pixel [0004; 0113; 0024; 0039; 0041-44; 0059-64]. It would have been obvious to modify the method of Lee to include histogram analysis with weighting in order to select the best pulse repetition rate, quickly estimate the range of the object, or change the direction of the transmitter to obtain a better depth image.
Regarding Claim 6, Lee does not explicitly teach – but Niclass does teach determining that the distance is above a first threshold and below a second threshold, wherein the adjusting operation of the light emitting depth sensor is performed when the estimated distance is above the first threshold and below the second threshold [0004; 0113; 0024; 0039; 0041-44; 0059-64]. It would have been obvious to modify the method of Lee to include histogram analysis with .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0349369) and Webster (US 2015/0200222), as applied to claim 13 above, and further in view of  Kita (US 2012/0105688).
Regarding Claim 8, Lee does not explicitly teach  - but Kita does teach estimating distortions in how the reflections of the sequence of emitted light pulses are received at the array [0102; 0267]. It would have been obvious to modify the method of Lee to estimate distortions to correct for relative motion of the instrument or target object during scanning. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0349369) and Webster (US 2015/0200222), as applied to claim 13 above, and further in view of  Kalscheur (US 2016/0245903).
Regarding Claim 16, Lee does not explicitly teach – but Kalscheur does teach wherein the correction is determined using a feedback loop [0015]. It would have been obvious to modify the system of Lee to use a feedback loop in order to more quickly apply the corrections and adjustments as soon as they were calculated to either the transmitter or receiver. 

(2) Response to Argument
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 
A broadest reasonable interpretation of independent claim 1 is as follows. A light emitter  emits light pulses. During two subsequent time windows, the sensor counts the number of pulses in each window, which are reflections. All that is needed for the claimed invention to work is one pulse received in each of the two windows. These are used as information for an unspecified “adjustment” (which includes no firm details in Claim 1). Independent Claim 13 adds unspecified control signals which control when the sensor opens and closes the first and second timing windows. Any sensor that includes an emitter of pulses, the ability to control two receive windows, count the pulses in each window and have any feedback control would either alone, or in combination, read on independent Claims 1 and 13. Furthermore, any depth or range sensor inherently requires a count or timing of a pulse or wave that has to be detected on the receive end for the invention to work. If no pulse reflections are received, the invention performs no functions and no depth or range can be determined at all. 
In response to appellant’s summary of primary reference Lee on Page 8, Section B-1, the examiner notes a few key issues. In paragraph [0044], Lee states
 “The light outputting unit 110 outputs infrared (IR) light. The IR light may be, for example, light having a wavelength band that is 800 nm or higher. The light outputting unit 110 includes a light source 112 and a light conversion unit 114. The light source may include at least one laser diode (LD) or light emitting diode (LED) that projects infrared light. Also, the light conversion unit 114 may modulate light output from the light source 112. The light conversion unit 114 may, for example, perform pulse modulation or phase modulation of the light output from the light source 112. Accordingly, the light outputting unit 110 may output light while causing the light source to flicker at every predetermined interval.”. 
Lee understands that one having ordinary skill in the art of using laser depth sensors would know how to control the output of the laser to get a desired pulse. Pulse modulation is defined as ‘a type of modulation in which the signal is transmitted in the form of pulses’. Cited paragraph [0094] teaches the sensor unit comprising multiple cells (pixels). Cited paragraphs [0046] – [0049] go 
In response to appellant’s summary of primary reference Lee on Page 9, Section B-2, the appellant appears to argue that secondary reference Webster can not be applied in combination with Lee. This is supposedly because either Lee doesn’t actually teach pulse transmission (which was addressed in the preceding paragraph), or that because pulse types are different, Webster is thus incapable of counting pulses. Thus the appellant is arguing specifics of the two references, which are absent in independent Claim 1 (and 13 and 20)  -thus the argument is irrelevant and not found persuasive. 
In response to applicant's arguments on Page 10, Section B-3, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to appellant’s arguments on Pages 11-13, Section B-4 through B-7, the appellant alleges that Webster and Lee are an improper combination. Examiner reiterates that all the independent claims require are two time windows where pulses are counted, a second after a first. It could be argued that the system in Lee is capable of counting pulses in two sequential time windows. Nevertheless, the system of Lee does perform each of the limitations required (transmitting pulses, receiving the pulse reflections, determining a distance or depth, and an 
“As shown in the example, there are N number of SPADs, N number of passive quenching elements, and an N number of digital counters (e.g., Digital Counters 1-N). In the depicted example, the digital counters 1-N are implemented using CMOS circuitry disposed on a bottom chip fabricated using a standard CMOS process of the stacked chip system and are electrically coupled to receive output pulses 202 generated by a respective SPAD in response to a received photon. The digital counters 1-N may be enabled to count the number of output pulses 202 generated by each respective SPAD during a window of time and to output a digital signal 204 that is representative of the count. Although the example depicted in FIG. 2 illustrates a direct connection between the pixel circuitry and the digital counter, any connection between pixel circuitry and the digital counter, including by way of AC coupling, may be utilized in accordance with the present teachings. Furthermore, any known SPAD bias polarity and/or orientation may be implemented. In one example, each digital counter includes an amplifier to amplify the received output pulse 202. In one example, other circuitry may be disposed on the bottom chip and coupled to a respective SPAD region via metal traces. Digital or analog circuitry such as timing circuitry may be used for applications in which timing information from detected photons are required such as time of flight. “
Appellant continues to argue details that are not claimed (such as SPADs), as well as improper hindsight reasoning (that counting pulses in Lee would render the invention inoperable). If applicant wishes to argue such limitations, then such limitations need to be clearly claimed and supported in the specification. Furthermore, it shows that both Lee and Webster are in the same field of endeavor (optical systems capable of determining time of flight and distance to a remote object, using one or more reflected waves or pulses to determine the time of flight and distance). 
Applicant's remaining arguments on Pages 10-13 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 

 	(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES R HULKA/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.